Opinion filed February 4, 2021




                                       In The


        Eleventh Court of Appeals
                                     ___________

                                 No. 11-21-00001-CR
                                     ___________

                         EX PARTE PAUL TORRES


                     On Appeal from the 106th District Court
                              Gaines County, Texas
                        Trial Court Cause No. 10-4068-A


                      MEMORANDUM OPINION
      Paul Torres has filed a pro se notice of appeal that relates to an application for
writ of habeas corpus that was filed in the trial court and sent to the Texas Court of
Criminal Appeals. We dismiss the appeal.
      The documents on file in this cause indicate that Torres’s appeal relates to an
application for writ of habeas corpus that was filed pursuant to Article 11.07 of the
Texas Code of Criminal Procedure. See TEX. CODE CRIM. PROC. ANN. art. 11.07
(West 2015). We note that the Texas Court of Criminal Appeals, in its cause
no. WR-81,117-06, dismissed Torres’s application on December 9, 2020, without a
written order. Torres complains of the failures on the part of the trial court and the
Court of Criminal Appeals to enter findings of fact and conclusions of law with
respect to his writ.
      The substance of the relief sought by Torres in this appeal is postconviction
relief from a final felony conviction—relief for which the habeas corpus procedure
set out in Article 11.07 of the Code of Criminal Procedure provides the exclusive
remedy. See id. Article 11.07 vests complete jurisdiction for such relief in the Texas
Court of Criminal Appeals. Id. art. 11.07, §§ 3, 5; Bd. of Pardons & Paroles ex rel.
Keene v. Court of Appeals for Eighth Dist., 910 S.W.2d 481, 484 (Tex. Crim. App.
1995); Hoang v. State, 872 S.W.2d 694, 697 (Tex. Crim. App. 1993); Ater v. Eighth
Court of Appeals, 802 S.W.2d 241, 243 (Tex. Crim. App. 1991). This court lacks
jurisdiction to consider an appeal from the denial or dismissal of an Article 11.07
application.
      Accordingly, we dismiss this appeal for want of jurisdiction.


                                                    PER CURIAM


February 4, 2021
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




                                          2